DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species I (Fig. 1), sub-species A (Fig. 4), sub-sub-species 1 (Fig. 5A), sub-sub-sub-species a (Fig. 9A-9C), (claims 1-8, 10, 12-14, 21-27) in the reply filed on 08/11/2022 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8, 10, 12-14,16, 21-27 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 defines “scoring an amount of etch residue on sidewalls of, and in recesses between” is indefinite as it is not clear what sidewalls and recesses it refers to. Are these sidewalls and recesses of the plurality of cells? From applicant’s disclosure para [0034] defines score is a ratio? It is not clear what “scoring of amount” it refers to. Appropriate correction is required.

Claim 10 defines “a total number of ROI pixels” is indefinite as it defines  previously “the ROI pixels ..but not at the identified cells” and therefore it is not clear what is total number? Appropriate correction/explanation is required.
Claim 10 defines in lines 3, 5, 7 “the cells” which has antecedent issues which should be “the plurality of cells”. Similar issues with claim 1.
Claim 22 is indefinite as lines 3 and 5 define “the IC die” has antecedent issues, these should be “the second IC die”.

Claim 23 defines “a first score and a second scores” and “a score” which are indefinite as it is not clear “a score” refers to which score or is it a separate score”? Appropriate correction is required.

Claim 26 defines “the first and second scores” which are indefinite as it is not clear what scores it refers to.

Claims 2-8, 12-14, 16, 21-22, 24-27 are also rejected being dependent on rejected claims 1, 10, 23.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 10, 12-14,16, 21-27 are rejected under 35 U.S.C. 103 as being obvious over Jau et al (US 2005/0152594 A1).

Regarding claims 1, 10: Jau teaches in Fig. 1-7 about a method comprising: 
capturing a grayscale image (Fig. 3) of a plurality of cells (212, 222) on a wafer 200, wherein the grayscale image provides a top down view and is captured upon completion of etching to form the cells; 
identifying the cells (processed features includes contact and/or via holes, [0038]) in the grayscale image Fig. 3; 
subtracting a region (measured SEM regions in Fig. 3) of the grayscale image corresponding to the identified cells from the grayscale image; 
scoring an amount (process 130 background grayscale values are determined, [0038]) of etch residue on sidewalls of, and in recesses between [0061], the cells based on gray levels of remaining pixels (background includes regions without the features of interest but surrounding it , [0038]) at a remainder of the grayscale image ([0041] teaches about scoring which is process uniformity is measured by the ratio of standard deviation to the average and expressed as a percentage. For example, the standard deviation and the average are calculated based on adjusted gray scale values. If the ratio is equal to or smaller than a predetermined value, the fabrication process or processes associated with the processed features are uniform. If the ratio is larger than the predetermined value, the fabrication process or processes associated with the processed features are deemed to be not uniform); and 
processing the wafer based on a score from the scoring [0043].

Regarding claim 2: Jau does not explicitly talk about wherein the cells comprise magnetic tunnel junctions (MTUs).

However Jau talks about contact holes, trenches [0063], gates [0057].

It has been held that a recitation with respect to the manner in which a claimed method is intended to be employed does not differentiate the claimed method from a prior art method satisfying the claimed method limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).


Regarding claim 3: Jau teaches in [0057] wherein the cells are gate stacks of logic devices.

Regarding claim 4: Jau teaches in Fig. 3, 4a further comprising: before the scoring, subtracting a peripheral region of the grayscale image that extends in a closed path along a periphery of the grayscale image.

Regarding claim 5: Jau teaches in  [0041] – [0042] further comprising: 
determining an average gray level for the remaining pixels; and
determining the score as a percentage of remaining pixels with a gray level exceeding a threshold, wherein the threshold is the average gray level plus a non-zero offset.

Regarding claims 6, 12: Jau teaches in [0055] – [0056] further comprising: performing the etching within a process chamber, wherein the capturing is performed within the process chamber, and wherein the wafer is within the process chamber continuously from a beginning of the etching to an end of the capturing.

Regarding claim 7: Jau teaches in [0035] wherein the capturing is performed by a scanning electron microscope (SEM).

Regarding claim 8: Jau teaches in [0043] – [ 0044] wherein the processing comprises reforming the plurality of cells in response to the score exceeding a threshold.



Regarding claim 13: Jau teaches in Fig. 2 wherein the cells are arranged in an array comprising a plurality of rows and a plurality of columns.

Regarding claim 14: Jau teaches in Fig. 1-2 wherein the cells have a periodic pattern.


Regarding claim 16: Jau teaches in [0033], [0037] further comprising: capturing a plurality of grayscale images corresponding to different subsets of the cells (sub-regions), wherein the plurality of grayscale images includes the grayscale image and is captured after the etching, and wherein the image processing is performed individually on each of the grayscale images. 

Regarding claim 21: In view of claims 1 and 10 as explained above, Jau teaches in [0037] further comprising:
providing the wafer, wherein the wafer comprises an integrated circuit (IC) die 210, and wherein the IC die comprises the plurality of cells at a first region of the IC die (one sub-region of each sample region 212) and further comprises a second plurality of cells at a second region ((another sub-region of each sample region 212) of the IC die; 
capturing a second grayscale image of the second plurality of cells, wherein the grayscale image provides a top down view and is captured after etching to form the second plurality of cells; and performing the image processing on the second grayscale image.

Regarding claim 22: Jau teaches in Fig. 2-3 wherein the wafer comprises a second IC die (another dies 210 having sample region 222 for example), and wherein the method further comprises: generating a score for the IC die based on the ratio of the grayscale image and a ratio of the second grayscale image; and reworking the IC die in response to the score being greater than a second threshold without reworking the second IC die.

Regarding claim 23:  As explained in claims 10, 21-22 above, Jau teaches all the limitations


Regarding claim 24: Jau teaches in [0041] further comprising:
determining a second ratio of second pixels at the ROI to the total number of pixels at the ROI, wherein the second pixels are pixels that exceed a second threshold and that are less than the first threshold, wherein the score is further determined based on the second ratio, and wherein the higher the second ratio the higher the score.

Regarding claim 26: Jau teaches in [0041] about wherein the first and second scores are respectively less than and greater than a second threshold, and wherein the processing of the first and second IC dies comprises reworking the second IC die while the first IC die persists.

Regarding claim 27: Jau teaches in Fig. 2-3 wherein the ROI is substantially nonoverlapping with the identified cells (sub-regions are nonoverlapping).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “wherein the score is equal to the first ratio times a weighting factor plus the second ratio, wherein the weighting factor is greater than 1.” Is combination with other limitations as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897